       Case 1:20-cv-00003-LAK-KHP Document 32
                                           31 Filed 09/15/20
                                                    09/14/20 Page 1 of 2




                                                                                          Besar Thaci, Associate
                                                                                                besar@cw.legal

                                                       September 14, 2020

VIA ECF ONLY                                                              A conference in this matter is hereby
                                                                          scheduled for Tuesday September
Hon. Katharine H. Parker, U.S.M.J.                                        29, 2020 at 3:30 p.m. Counsel for
United States District Court                                              the parties are directed to call the
Southern District of New York                         9/15/2020
                                                                          Court's teleconference line on the
500 Pearl Street, Room 750
                                                                          scheduled date and at the scheduled
New York, New York 10007
                                                                          time. Please dial (866) 434-5269;
               Re:     Adrian Wilson v. D’Apostrophe Design Inc.          Access Code: 4858267.
                       Docket No.: 20-cv-0003
                                                                                                        9/15/2020
Dear Judge Parker:

       This firm represents the defendant, D’Apostrophe Design Inc. (“D’Apostrophe”), in the
above-referenced action. Pursuant to Your Honor’s Individual Practices in Civil Cases, and Local
Civil Rule 37.2, D’Apostrophe, regrettably, submits yet another letter to request a pre-motion
discovery conference, at a date and time of Your Honor’s choice, to file a motion to compel or
dismiss and/or for sanctions. Plaintiff, Adrian Wilson, continues to curtail access to essential
disclosures in order to pressure D’Apostrophe into settling this matter for an unwarranted sum,
and deprive it from enforcing the Bond (as defined below).

        On August 20, 2020, this Court entered an opinion and order (the “Order”) directing Mr.
Wilson to post a $20,000 bond (the “Bond”), with the Clerk’s Office by September 3, 2020. See
Dkt. 29. On September 3, 2020, Mr. Wilson’s counsel, Richard Liebowitz, filed a declaration (the
“Declaration”), stating that he “deposited a $20,000 security bond to the Clerk of Court,” without
any further details or enclosing a copy thereof. See Dkt. 30. Subsequently, on September 9, 2020,
the Cashier’s Office issued a notification stating that it “received $20,000.00 from Adrian Wilson,”
referencing a receipt of what appears to be a cash deposit.

        D’Apostrophe is unsure whether Mr. Wilson secured the Bond through the undertaking of
a surety, or by a cash deposit (the filing of the Cashier’s Office and the Declaration seem to indicate
two different things), and critically is unaware what the terms of the Bond he purportedly posted
are, or whether or not they are consistent with the Order. Accordingly, D’Apostrophe wrote
multiple times to Mr. Liebowitz requesting a copy of the Bond, but – unsurprisingly – he failed to
furnish it without giving any explanation. My efforts to meet-and-confer telephonically with Mr.
Liebowitz regarding this matter have been ignored.

         It is D’Apostrophe’s position that Mr. Wilson must produce a copy of the Bond. Local
Civil Rule 65.1.1 sets forth in detail the manner how a bond must be secured, and the criteria for
its validity. Specifically, rule 65.1.1(b) delineates that:

____________________________________________________________________________________
                 2 Westchester Park Drive, Suite 110 | White Plains, New York 10604
                       Tel: 914.967.2753 | Fax: 914.967.2754 | www.cw.legal
       Case 1:20-cv-00003-LAK-KHP Document 32
                                           31 Filed 09/15/20
                                                    09/14/20 Page 2 of 2

Hon. Katharine H. Parker, U.S.M.J.
September 14, 2020
Page 2



       [E]very bond … must be secured by: (1) the deposit of cash or government bonds
       in the amount of the bond … (2) the undertaking or guaranty of a corporate surety
       holding a certificate of authority from the Secretary of the Treasury; or (3) the
       undertaking or guaranty of two individual residents of the district in which the case
       is pending, each of whom owns real or personal property within the district worth
       double the amount of the bond …

        In addition, Rule 65.1.1(d) requires that in the event that a bond is secured through the
undertaking of a surety, then “each surety shall attach the surety’s affidavit of justification, giving
the surety’s full name, occupation, residence and business addresses, and showing that the surety
is qualified…” D’Apostrophe has not been able to ascertain that the terms of the Bond allegedly
filed by Mr. Wilson are consistent with, inter alia, any of the foregoing provisions.

       Critically, D’Apostrophe will not be able to potentially enforce the Bond without having a
copy of it. Under Rule 65.1.1(f), D’Apostrophe must enclose a copy of the Bond with its motion
papers and serve each surety. Specifically, this rule provides that “[w]henever a notice of motion
to enforce the liability of a surety upon a bond is served … the party making such motion shall
deposit with the clerk the original, three copies, and one additional copy for each surety to be
served.”

        Clearly, Mr. Wilson is obligated to provide a copy of Bond and to the extent he has refused
to do so, he should be compelled by a court order to provide it, or otherwise the complaint should
be dismissed, and Mr. Liebowitz sanctioned. It is D’Apostrophe’s inclination to avoid bringing
unnecessary discovery issues to the Court’s attention, but Mr. Wilson has demonstrated by his
conduct that he will not provide any single document without unnecessary motion practice. Mr.
Wilson’s refusal to provide a copy of the Bond is in line with his prior refusal to provide: (i) a
copy of the application for the deposit files with the U.S. Copyright Office (the “USCO”), (ii)
copies of the correspondence with the USCO, and (iii) copies of the receipt of payment for same,
for which D’Apsotrophe had to incur unnecessary fees to obtain them. This style of litigating is
motivated by no reason other than Wilson’s attempts to force an unreasonable settlement, and to
prevent a potential enforcment of the Bond in the event that this case does not settle for the amounts
he has been demanding.

       D’Apostrophe thanks the Court for its time and attention to this matter.

                                               Respectfully,

                                               /s/ Besar Thaci
                                               Besar Thaci
cc:    Richard P. Liebowitz, Esq.
       (via ECF)
